               Case 2:19-cv-02030-JCC Document 9 Filed 12/08/20 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NORTHWEST ADMINISTRATORS, INC.,                      CASE NO. C19-2030-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    SVENHARD’S SWEDISH BAKERY, a
      California corporation,
13
                             Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. On March 11, 2020, the Court issued an
19   order staying the case in accordance with 11 U.S.C. § 362(a) (Dkt. No. 7). The court seeks an
20   update on the status of Defendant’s Chapter 11 proceeding. Accordingly, Plaintiff is ORDERED
21   to provide the Court with a status report within 14 days of this order.
22          DATED this 11th day of March 2020.
23                                                           William M. McCool
                                                             Clerk of Court
24

25                                                           s/Paula McNabb
                                                             Deputy Clerk
26


     MINUTE ORDER
     C19-2030-JCC
     PAGE - 1
